The judgment of the court was pronounced by
Rost, J.
This case is the sequel of the one just determined. It seems that after Perrera had spoken to Lestrade to sell his house, and before the price was named, Lestrade offered it to Vanzini, who told him that if he could get it at sixteen thousand dollars, ten thousand cash, and the rest at one year without interest, he would also give him a commission of two per cent. The plaintiff now claims that commission, and has appealed from the judgment rendered against him.
We are of opinion that the judgment should be affirmed. This is a transaction out of the usual course of business, and we feel bound to say, that we are not fully satisfied with the evidence adduced in support of it. But if we were, wo would sustain the judgment on the ground that the condition appended to the defendant’s promise has not happened. He was to pay the commission only in case he became the purchaser at sixteen thousand dollars ; six thousand of which were to be on a credit of one year, without any interest. He had to pay the entire price cash, and the interest he thus lost would amount to more than the commission claimed. The plaintiff has failed to make out his case.
The judgment is affirmed, with costs.